Smith, J.
(concurring specially): I concur in the result reached in this case, but cannot concur in what is said with reference to the *243insurance question. In this case the insurance company was undertaking to prepare its defense of the action and sent a representative to get a statement from the plaintiff. He did get such a statement while the plaintiff was in a hospital a few days after her injury. She testified as to certain circumstances. This statement was offered during the cross-examination of plaintiff for the purpose of discrediting her testimony. Under all the facts and circumstances, I am convinced that the statement of plaintiff with reference to the insurance company was brought out by questions that were asked in good faith by her counsel and would not alone have constituted sufficient grounds for reversal of this judgment.